ORMOND, J.
The answer to the ' two first assignments of error is, that it .appears from the record, that the plaintiff in error appeared, and waived making any defence to the action, and thereby precluded himself from objecting to the regularity of the previous proceeding, if indeed any such existed, which is not shown by the record.
Upon a calculation of the interest due on the note sued on, at the time of the rendition of the judgment, it appears that the judgment was1 rendered for fourteen cents too much. It appears to us, that this is a very proper case for the application of the. maxim, clo minimus non curat lex — the more especially, as the act of the legislature affords a cheap and summary remedy for the correction of errors of this description, by motion to the court in which the judgment was rendered.
Let the judgment of the court below be affirmed.